United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.K., Appellant
and
MINE SAFETY & HEALTH
ADMINISTRATION, SOUTH CENTRAL
DISTRICT -- METAL & NONMETAL,
Carlsbad, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1527
Issued: February 24, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 12, 2009 appellant filed a timely appeal from the January 23, 20091 decision of
the Office of Workers’ Compensation Programs which denied his traumatic injury claim and an
April 8, 2009 decision denying his request for an oral hearing as untimely. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he
sustained a right shoulder injury on January 25, 2007; and (2) whether the Office properly denied
appellant’s request for an oral hearing.

1

The Board notes that the decision of record contains a typographical error as it dates the decision as January 28,
2008 rather than January 28, 2009 as noted in the attached appeal rights form.

FACTUAL HISTORY
On February 1, 2007 appellant, then a 57-year-old mine safety and health inspector, filed
a claim alleging that on January 25, 2007 he slipped on ice and injured his right shoulder while
placing his briefcase into his car while at a motel parking lot. He did not stop work. An e-mail
from the employing establishment to the Office confirmed that appellant was in travel status at
the time of the incident
On November 18, 2008 the Office advised appellant of the factual and medical evidence
needed to establish his claim. It requested that he submit a physician’s reasoned opinion
addressing the relationship of his claimed right shoulder condition and the January 25, 2007
incident.
Dr. Deborah J. Schenck, Board-certified in preventative medicine, submitted reports
dated November 24, 2008 to January 12, 2009. She treated appellant for right shoulder pain.
Appellant reported on November 24, 2008 that two years prior he slipped on ice and hyperabducted his right shoulder while placing a brief case in his van. He initially experienced some
nagging pain; however, the pain had become more severe awakening him at night. Dr. Schenck
noted findings of right shoulder impingement in flexion and abduction and a painful
supraspinatus with some muscle wasting. On January 12, 2009 she reported that appellant noted
doing better after physical therapy and was ready to return to work. Dr. Schenck advised that
appellant could work without restrictions. She diagnosed improving impingement syndrome of
the right shoulder with range of motion for flexion and abduction improved. Appellant also
submitted records related to his physical therapy.
In a decision dated January 23, 2008, the Office denied appellant’s traumatic injury claim
on the grounds that the medical evidence was insufficient to establish that his right shoulder
injury was causally related to the January 25, 2007 incident.
In a letter dated February 26, 2009, appellant requested an oral hearing before an Office
hearing representative.
In a decision dated April 8, 2009, the Office denied appellant’s request for an oral
hearing. It found that the request was not timely filed. Appellant was informed that his case had
been considered in relation to the issues involved and that the request was further denied for the
reason that the issues in this case could be addressed by requesting reconsideration from the
Office and submitting evidence not previously considered.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
filed within the applicable time limitation of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
2

5 U.S.C. §§ 8101-8193.

2

elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence. To establish a causal relationship between the condition,
as well as any attendant disability, claimed and the employment event or incident, the employee
must submit rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such a causal relationship.5
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6 The weight of medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested and the medical rationale
expressed in support of the physician’s opinion.7
ANALYSIS -- ISSUE 1
Appellant alleged that he sustained a right shoulder injury when he slipped on ice while
placing his brief case into his automobile while on travel status. The Board notes that the
evidence supports that the incident occurred on January 25, 2007 as alleged. The Office
accepted that appellant was in travel status in the performance of duty at the time of the incident.
The Board finds, however, that the medical evidence is insufficient to establish that appellant
sustained a right shoulder injury causally related to the January 25, 2007 work incident.8

3

Gary J. Watling, 52 ECAB 357 (2001).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Id.

6

Leslie C. Moore, 52 ECAB 132 (2000).

7

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
8

Even though an employee is on a special mission or in travel status during the time a disabling condition
manifests itself, the medical evidence must establish a causal relationship between the claimed condition and factors
of employment. Susan A. Filkins, 57 ECAB 630 (2006).

3

On November 18, 2008 the Office advised appellant of the medical evidence needed to
establish his claim. Appellant did not submit a rationalized medical report from an attending
physician addressing how the January 25, 2007 work incident caused or aggravated his right
shoulder condition.
Treatment records from Dr. Schenck and her physician’s assistant noted findings of right
shoulder impingement and reported appellant’s work status. Dr. Schenck did not address the
cause of appellant’s right shoulder condition. She did not provide a rationalized opinion
explaining how the right shoulder impingement found on November 28, 2008 related to the
January 25, 2007 incident. There was no explanation for any delay in medical treatment from
January 2007 to November 2008 or of any examination prior to that of Dr. Schenck. While the
Office accepted that the incident occurred, Dr. Schenck did not address how appellant’s right
shoulder condition was caused or aggravated by slipping on the ice at work on January 25, 2007.
She did not explain the process by which the noted hyper-abduction one and a half years earlier
would result in the diagnosed condition or why any presently diagnosed condition was not due to
any nonwork factors. The need for medical rationale is especially important where the claimed
injury occurred on January 25, 2007 but appellant apparently did not seek treatment until
November 24, 2008. This report is insufficient to meet appellant’s burden of proof.
The records from the physical therapists are of no probative medical value as the Board
has noted that physical therapists are not physicians as defined under the Act.9 Therefore, these
reports are insufficient to meet appellant’s burden of proof.
On appeal, appellant contends that his injury occurred on the job while he was on travel
status and promptly reported it to his supervisor. He did not understand why the claim was
rejected when it was initially approved. However, the record does not establish that the claim
was ever accepted by the Office. As noted, the Office accepted that the January 25, 2007 work
incident occurred as alleged. The Board has held that the fact that an employee is in travel status
at the time a condition manifests itself does not raise an inference that the condition is causally
related to his or her federal employment.10 The basis for the denial of the claim is that appellant
did not submit sufficient medical evidence addressing how the January 25, 2007 incident caused
or aggravated the right shoulder condition for which he first sought treatment on
November 24, 2008. To establish his claim, appellant must submit a physician’s opinion which
explains the reasons that incident caused or aggravated his diagnosed condition.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.11 Causal relationship must be established by
9

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and physical
therapists are not competent to render a medical opinion under the Act); 5 U.S.C. § 8101(2) (this subsection defines
a ‘‘physician’’ as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic
practitioners within the scope of their practice as defined by State law).
10

See Filkins supra note 7.

11

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

rationalized medical opinion evidence.
compensation.12

The Office properly denied appellant’s claim for

LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Act provides that “a claimant for compensation not satisfied
with a decision of the Secretary ... is entitled, on request made within 30 days after the date of
the issuance of the decision, to a hearing on his claim before a representative of the Secretary.”13
Sections 10.617 and 10.618 of the federal regulations implementing this section of the Act
provides that a claimant shall be afforded a choice of an oral hearing or a review of the written
record by a representative of the Secretary.14 Although there is no right to a review of the
written record or an oral hearing if not requested within the 30-day time period, the Office may
within its discretionary powers grant or deny appellant’s request and must exercise its
discretion.15 The Office’s procedures require that it exercise its discretion to grant or deny a
hearing when the request is untimely or made after reconsideration under section 8128(a).16
ANALYSIS -- ISSUE 2
Appellant requested a hearing in a letter dated February 26, 2009. As the request was
more than 30 days after issuance of the January 23, 2008 Office decision, appellant’s request for
an oral hearing was untimely filed.
The Office also notified appellant that it had considered the matter in relation to the issue
involved and indicated that additional argument and evidence could be submitted with a request
for reconsideration. It has broad administrative discretion in choosing means to achieve its
general objective of ensuring that an employee recovers from his or her injury to the fullest
extent possible in the shortest amount of time. An abuse of discretion is generally shown
through proof of manifest error, a clearly unreasonable exercise of judgment, or actions taken
which are contrary to both logic and probable deductions from established facts.17 There is no
indication that the Office abused its discretion in this case in finding that appellant could further
pursue the matter through the reconsideration process.

12

See 5 U.S.C. § 501.2(c). The Board’s jurisdiction is limited to the evidence that was before the Office at the
time it issued its final decision; therefore, the Board is unable to review evidence submitted by appellant after the
October 29, 2008 Office decision.
13

5 U.S.C. § 8124(b)(1).

14

20 C.F.R. §§ 10.616, 10.617.

15

Delmont L. Thompson, 51 ECAB 155 (1999); Eddie Franklin, 51 ECAB 223 (1999).

16

See R.T., 60 ECAB ___ (Docket No. 08-408, issued December 16, 2008); Federal (FECA) Procedure Manual,
Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter 2.1601.4(b)(3) (October 1992).
17

Samuel R. Johnson, 51 ECAB 612 (2000).

5

CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained a right shoulder injury. The Board further finds that the Office properly denied
appellant’s request for a hearing as untimely.
ORDER
IT IS HEREBY ORDERED THAT the April 8 and January 23, 2009 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: February 24, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

